 TUCKER STEEL CORP., AND STEEL SUPPLY CO.323The two statements may have been made while the parties were talking of matterscompletely unrelated to negotiations or collective bargaining.This record is com-pletely devoid of any showing that Local 600 was ever informed by Bay City thatWillis C. Darby, Jr., was anything more than Bay City's"mouthpiece"in the in-junction suit.There is no affirmative evidence to show that Bay City ever informedLocal 600 that Darby had been appointed its representative in matters of collectivebargaining and negotiations or was anything more than its attorney in the injunc-tion suit.As for settling the injunction suit,that was a matter to be discussed be-tween the attorney for Local 600 and the attorney for Bay City.Nor is there anyproof that BayCitymade any request that Local 600 bargain with Darby as the BayCity representative in any matter of collective bargaining or negotiations.Thisfinding is corroborated by the fact that at no time did Bay City ever attempt to invokearticleX of its contract for the handling of grievances and arbitration of disputes.Instead, Bay City chose to attempt to create an unfair labor practice case.TheTrial Examiner must find that this attempt did not succeed.Accordingly,the Trial Examiner must find that the General Counsel has failed toprove facts sufficient to prove the commission of any violation of Section 8 (b) (1) (B)and (3)of the Act,or, in fact, any violation of the Act by Respondent Local 600 and,accordingly,he will recommend thatthiscomplaint be dismissed intoto.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Association of Bridge, Structural and Ornamental Ironworkers,Local600, is a labor organization within the meaning of Section2(5) of the Act.2.Bay CityErectionCompany,Inc., is engaged in commerce within the mean-ing of Section2(7) of the Act.3.Respondent Local 600 has not engaged in any unfair labor practices withinthe meaningof the Act.Accordingly, the TrialExaminer recommendsthatthe complaint in the instantmatter be dismissed in its entirety.Tucker Steel Corporation,and Steel Supply CompanyandShop-men's LocalUnion No. 715, ofthe International Associationof Bridge,Structural and OrnamentalIronWorkers, AFL-CIO.Case No. 10-CA-4666.November 16, 1961DECISION AND ORDEROn July 11, 1961, Trial Examiner Ramey Donovan issued his Inter-mediate Report in the above-entitled proceeding, finding 'that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed a brief in supportof the Intermediate Report and the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with thiscase toa three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions and,134 NLRB No 37. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDbriefs, and the entire record in this case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner:"ORDERUpon the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Tucker SteelCorporation, and Steel Supply Company, Knoxville, Tennessee, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Shopmen's Local UnionNo. 715,-of the International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, as the exclusive representa-tive of all its employees in the appropriate unit with respect to Christ-mas bonuses.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist, Shopmen's Local UnionNo. 715, of the International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual' aid or protection, or to refrainfrom any or all of such activities.22.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Shopmen's Local UnionNo. 715, of the International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, as the exclusive representativeof all the employees in the aforesaid unit with respect to Christmasbonuses, and, if an understanding is reached, embody such understand-ing in a signed agreement.(b)Post at its plant in Knoxville, Tennessee, copies of the noticeattached to the Intermediate Report marked "Appendix." 3Copiesof said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by an authorized representative'In view of the Respondent's acquiescence in the Intermediate Report,we adopt itpro forma2 As Tennessee has a right-to-work law, we shall delete from the Trial Examiner'sRecommended Order the proviso"except to the extent that such right may be affected byan agreement in conformity with Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959."3This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." TUCKER STEEL CORP., AND STEEL SUPPLY CO.325of Respondent, be posted immediately upon receipt-thereof, and bemaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(u)Notify the Regional Director, for the Tenth Region, in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heard in Knoxville, Tennessee, on May 16, 1961, upon a complaintfiled by the General Counsel and answer filed by Tucker Steel Corporation, andSteel Supply Company, herein called Respondent.The complaint alleged that onor about December 6, 1960, Respondent unilaterally discontinued payment of aChristmas bonus to its employees and on or about January 10, 1961, and at allcollective-bargaining representative of the employees in an appropriate unit, regard-ing the discontinuance of the Christmas bonus.Respondent's answer denied thecommission of unfair labor practices.All parties participated fully in the hearing and were represented by counsel.Oralargument was made at the conclusion of the hearing and able briefs were filed bycounsel for the General Counsel and by Respondent.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE COMPANYRespondent is a Tennessee corporation that maintains its principal place ofbusiness at Knoxville, Tennessee, where it is engaged in manufacture and fabricationof structural steel and building products.During the past 12 months, a represent-ative period, Respondent sold and' shipped finished products valued in excess of$50,000, from its Knoxville plant directly to points outside the State of Tennessee.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.If.THE LABOR ORGANIZATIONShopmen'sLocal Union No. 715, of the International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,herein called the Union, isa labor organization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.The pre-1960 bargaining historyRespondent has been in business since 1946.Annually, at Christmas time, theCompany has held a Christmas party for its employees and their wives.Beginningin 1947 Respondent's president, Tucker, presented a cash Christmas bonus to theemployees at the party.Throughout the years Tucker presented the bonus in thefprm of a check to the wives of the employees. The check was apparently madeout to the wife and if she was not present it was given to her husband for trans-mission.Unmarried employees received their own checks.Tucker, in presentingthe checks each year, made a short speech in which he described the bonus as agift from the Company to the wives and that it was their salary or gift for gettingthemen to work on time during the year.The amount of the bonuses was fixed arbitrarily by Tucker, with the help ofKesley, secretary-treasurer and generalmanager ofRespondent.They simply satdown with the payroll list and gave round sums, such as $50, $75, or $100 toindividual employees, based on their inclination or estimate of the employee. Ifan employee was absent for a period of time dueto illness, 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDdeterminedwhetheror notto givehim a bonus,exercisingtheir individual dis-cretion inthe matter.In 1956Respondent determinedthat the methodof fixingindividual bonuses was too time consuming,so, beginningthat year and until 1960,bonuses were given on the basis of 1 week's salary for each employee.Kesleytestifiedcredibly thatas a resultthemajority of the employeesreceived less in1956 thanthey hadreceivedin 1955.The witness gave some specific examples ofthis, including an individual whomKesley identifiedas a union stewardat the timewho took acut from$100 to $75.All the foregoingpractices continued unchanged afterthe advent of theUnion in1948 as the collective-bargaining agent of the employees.Bothbefore and after1948 employees other thanthose inthe bargaining unit as wellas those in theunitparticipatedin theparty and the bonus.Neither individual employees northe Unionever raised any question concerningthe bonus on any score,includingthe amountsor methodof determination.The Unionhad not beenconsulted re-gardingthe 1956change but raised no question thereon nordid individualemployees.Rutherford,general organizerfor theUnion,who works out of its St Louis,Missouri, headquartersand whoservicesLocal 715 in Knoxville, including Re-spondent'splant,testifiedthat hehas negotiatedapproximately five contracts andfour supplemental agreements with Respondent.Rutherfordtestifiedthat his andtheUnion's relationshipwithRespondenthas been "excellent" and on a mostfriendly basis.Kesley expressedsubstantially the same view from the standpointof management,addingthat therehad neverbeen any labor disputes or strikes.At no timeduring the contract negotiationsoverthe years was thematter ofChristmasbonusor Christmas partyraised or discussed and noneof the contractsmade reference theretoB. The 1960 contract negotiationsSome days prior to the commencement of negotiations in 1960 theUnion, throughLong, its chief shop steward at Respondent's plant, had submitteda written copyof the Union's proposed contract to the Company.The first meeting between theCompany and union representatives was held onNovember21, 1960.Representingthe Union were Rutherford and Long and Shop Stewards Wilkerson and Moore IThe company representatives wereTucker, Kesley, O'Dell, superintendentof TuckerSteel,Carpenter,general foreman, Hale, manager of Steel Supply,andWright,superintendent of Steel Supply.Rutherford testified on direct examination that the only mention of the Christmasbonus was at the inception of the first session onNovember 21when the partieswere stating their positions.The witness stated that Kesley began enumerating thehigh costs of the Respondent's operation and asked Moore and Longif they knewwhat their actual earnings were and the costsinvolved.Kesley then listed whatvarious items,such as social security, paid holidays,vacations,health and welfare,andChristmas bonus,cost the Company.On cross-examination Rutherford repeatedhis testimony that the sole mention of the Christmas bonus was by Kesley as afore-described.Respondent's counsel then asked the witness if he was sure that itwas Kesley and notTucker whohad broughtup the matterof Christmas bonus.Rutherford replied that Kesley mentioned it in detail and Tucker "almostverbatim"repeated"Mr. Kesley in substance."Later, theTrial Examiner asked the witnessto describe in detail the statements of the various people at the November 21 ses-sion.The witness repeated in substance what Kesley had said, including Kesley'sreference to items in the union proposal that were notprevalentamong themajority of competing plants and Kesley's observation that the union proposal ifadopted would place the Company in a precariouscompetitivepositionChiefSteward Long corroborates RutherfordthatKesley was the only one tomention the Christmas bonus during the bargaining sessions and this occurredon November21 in the context describedby Rutherford.Long saidthat in enumer-ating the various fringe benefits the employees were receiving, Kesley gave themthe cost figures on these itemsBothWilkersonand Moore,the shop stewards,also corroborate Rutherford.No commentwas made bythe union representativesat the meeting regarding Kesley's orTucker's remarks.In evaluating the foregoing testimony of the union representativesin the lightof the testimony of the company representatives who were presentat the negotiations,itwas notedthat Long,Wilkerson,and Moore made no reference to any statementby Tucker.Rutherford referredtoTuckeronly on cross-examination when he'Local 715 Is an amalgamated local that represents employee units at several com-,Clemons,works at a plant other thanRespondent'sThe union officials at Respondent'splant are the chief shop steward,Long, and two shop stewards. TUCKER STEEL CORP., AND STEEL SUPPLY CO.327was asked expressly about Tucker and even then passed over the matter by sayingthat Tucker reiterated Kesley's statements.The focus of the union testimony onKesley may be in part attributable to the fact that Kesley was the chief companynegotiator who was present at all the bargaining sessions as contrasted to PresidentTucker who was present during only the initial stage of the first session on No-vember 21. Be that as it may, I found the testimony of Kesley and Tucker, here-inafter described, to be credible and more accurate as to what transpired on No-vember 21 although on many aspects it is not in material disagreement with thatof Rutherford and his committee.Kesley stated that on November 21 the parties went through the contract proposedby the Union indicating agreement on some items and marking others on whichthey would negotiate.When section 13 of the proposed contract, dealing withvacations, was reached Tucker made a statement.2Tucker said he was not in favorof fringe benefits because the men did not realize what they cost the Companyand did not even realize what they were.Kesley then asked Moore and Longwhat their fringe benefits were and how much they cost the Company.The mendid not know and Kesley proceeded to read off a list he had written out. Thelist contained six items from hospital-surgical at a cost of $8,694 through holidays,vacations, unemployment insurances, social security, to coffee breaks, the latterat a cost of $15,960.When Kesley had finished reading the foregoing list Tuckertold him that he had left off the Christmas bonus. Tucker then said, according toKesley, "Boys, if we go along with the increased vacation schedule, we are goingto cut out the Christmas bonus."Tucker's testimonyis insubstantial accord with that of Kesley.He testified thathe Mold the men at the meeting that they had to consider that the Company wasalready giving a week more vacation than its competitors in the form of a bonus.of 1 week's salary; and that because of competition the Company would haveto discontinue the bonus if it paid the increased vacations.There was no commentmade by the union representatives regarding the foregoingIn substantial corroboration of the testimony of Tucker and Kesley, Carpentertestified that Tucker told the men that he was already giving them an extra week'spay at Christmas and could not continue because of increased competition.O'Dellstated that Tucker said he would not pay an improved vacation schedule becausehe was already paying a week's pay at Christmas.Hale testified that Tucker toldthe men that if their demands were met the Company would be paying an extraweek's pay because of its Christmas bonus and that he would have to withdraw thebonus.Toward the close of the hearing the General Counsel had recalled Rutherford asa rebuttal witness on another aspect of the case.When the witness had given histestimony he was asked whether he had any recollection of Tucker having said insubstance at the first meeting that if the Union was going to secure a change in thevacation clause that he could not continue to give the bonus.Rutherford said, "Idon't remember whether he said it in those exact words.itwas if all of theseoriginal demands we had on fringe benefits were continued or they had to agreeto them that it would put them in a position where they could not be competitive tothe other organizations or the other competing plants.So that's the reason webacked off of many of our original proposals...Rutherford and the union committee testified that the Christmas bonus was notmentioned at any meeting other than the first session on November 21.Kesleytestified that the subject was referred to at the end of the second meeting on Novem-ber 22.The witness stated that on that occasion, after he had gathered up hispapers and Rutherford had gathered up his, Kesley was on his way out of the roomand was passing Rutherford.Rutherford allegedly said to Kesley, "What aboutthisChristmasbonus,don't you think we could spread it out into the contract?"and Kesley replied, "No, Jimmy, that's not negotiable at this time" and left the room.2 Rutherford testified credibly that under contracts in effect at the inception of theNovember 21 bargaining, Respondent's employees received 1 week's vacation after 1 year,2 weeks' vacation after 5 years, and 3 weeks after 15 years ; in other companies in thearea with whom the Union had contracts, the vacation schedule was 1 year, 1 week-3 years, 2 weeks-12 years, 3 weeks. Section 13 of the proposed 1960 contract forRespondent was 1 year, 1 week-3 years, 2 weeks-10 years, 3 weeksThe contract aseventually adopted embodied the foregoing vacation proposal of the Union except that itprovided 3 weeks' vacation after 12 years, instead of after 10 yearsThe overall con-tract,according to Rutherford, made Respondent's contract comparable to some com-petitors' contracts but below othersThe contracts of Allied Steel, an immediate competi-tor, and of Respondent were comparable except that Allied paid merit increases which,resulted in a higher actual income to its employees. 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDHale, O'Dell, Wright, and Carpenter corroborate the foregoing testimony of Kesley.In his testimony Hale also stated that at.some point in the negotiations Rutherfordhad referred to the Christmaspartybut Kesley told him that was Tucker's affair andthat Rutherford should see Tucker about it.Hale said that the reference to thebonusand to thepartywere separate matters.On cross-examination Wright wasasked whether he recalled any mention of the Christmas party toward the end of thesecond meetingon November 22. The witness said he was not sure but that it'was"very easily possible" and then stated that he recalled that the party was mentionedbut not the circumstances thereof.He finally said that it was his recollection thatthe party and the bonus were mentioned "in the same general area" although hemight be mistaken.In the course of cross-examination on his initial testimony Rutherford said thatduring the course of negotiations the matter of the Christmaspartydid come up.He said that after they had adjourned on November 21 and were in the parking lotSteward Moore told him that the employees had discussed and favored abolishingtheChristmas party.At this point they saw Superintendent O'Dell going to hiscar and they mentioned the possible abolition of the party to shim.O'Dell allegedlysaid that he was also in favor of doing away with the party. Thereafter, Rutherfordtestified he decided that the matter should be brought to management's attention inorder "to smooth the situation" but not, apparently, as a formal bargaining demand.In the course of testifying, Rutherford said that at the adjournment of the Novem-ber 22 meeting he spoke to Kesley about the Christmas party and the possibility ofabolishing it.Kesley said it was not negotiable.Rutherford then said he knew it wasnot negotiable but the Company incurred considerable expense because of the partyand the employees really did not want it and why could not the Company do awaywith the party and add a penny to the wage rate and still save money.Kesley saidthat the party was Tucker's project and that it was not negotiable.The conflict in testimony as to whether Rutherford had raised the matter ofChristmas party or Christmas bonus at the end of the November 22 meeting isapparent.For the most part the testimony on each side is of a positive nature andI have given careful consideration to the matter. I credit Rutherford's testimony onthis point and I find that he did raise the matter of Christmas party on November 22in the context he described. I believe he said Christmas party as distinct fromChristmas bonus and that he made and intended the distinction deliberately. In asense, "Christmas party" was a broad term that might well be mistaken to includethe entire Christmas affair at Respondent's plant, including refreshments, games,and the bonus, all of which were part of the Christmas party but, as stated, I believeRutherford referred to and said "party" rather than "bonus "In view of the findings previously made regarding Tucker's initial remarks aboutthe bonus on November 21, one of the factors, in addition to personal appraisal ofthe witnesses, that I have considered in resolving the question of what was saidat the subsequent meeting on November 22, is Rutherford as a person, insofar as Iobserved him and appraised him during the course of the hearing.He was a pro-fessional union negotiator of more than 10 years' experience.Rutherford impressedme as not only experienced in his field but as intelligent. In the light of Tucker'sremarks about the bonus, it is my opinion that an experienced negotiator such asRutherford could have either dealt with the bonus frontally and formally or couldhave remained silent thereon throughout the bargaining, as he in fact did, for rea-sons that I shall discuss in the section of this report entitled "Conclusions." 3Ido not believe that Rutherford would have raised the bonus issue at the endof a meeting more or less as an afterthought.Moreover, I fail to see what reason-able expectancy the Union had for believing, if it thought that the Company undercertain conditions would be unwilling to pay the bonus as a Christmas bonus, wouldbe willing to allocate the same amount of money to wages or other contract items.The cost to the Company would have been the same and it was competitive coststhat had evoked Tucker's remarks about the bonus.Moreover, the bonus in theform of a Christmas check from the president of the Company to individual em-ployees and their wives undoubtedly was valuable to the Company from thestandpoint of public relations or employer-employee relations.This factor wouldhave been absent if the Company placed an equivalent sum in contract wages sincethen the paternalistic aspect would be lost or obscured. If it be said that notwith-standing the foregoing factors Rutherford may still have asked to have the bonusIt is clear that the Union said nothing about the bonus on November 21.My findingis that it also said nothing on the subject at any subsequent meeting although Respondentcontends, as we have seen, that Rutherford mentioned the bonus on the 22d. It is there-fore the Union's reasons for its silence that I shall discuss hereinafter. TUCKER STEEL CORP., AND STEEL SUPPLY CO.329'spread intothe contract,it ismy view thatthe evidence in this case indicates the'contrary.Rutherfordimpressed me as a moderate,or, perhapsthe phrase is, abusiness-type union representative.The admittedlyexcellent relationship betweenthe parties for more than 10 years reflects this.Rutherford's 1960 contract pro-posal was moderate by general standards.Of course the Union didnot attaineverythingit sought initially anditprobablyasked for more than it expected butthere is no indication thatRutherford's general approach was to go all out and ask _for the moon.The demandswere suchthat they hada reasonable expectancy of"acceptance,for instance,3weeks' vacation after 10 years, whereas the ultimateagreementwas for 3 weeksafter 12 years,and a proposed one extraholiday whichwas not attained.In short,ifRutherfordbelieved thatthe bonus was going to beor might be discontinued,his alleged proposal to incorporate the same sum in wagesor other benefits was so illogical and so out of keepingwithhis general approachthat I do not believe he made the statement attributed to him.The proposal wouldbe, even more illogicalifRutherford believed that the Companywas not going todiscontinuethe Christmasbonus.There isno apparent reasonwhy the Union would.wishto disturb an agreeable status quo that had existed without question for manyyears and therewas no reasonfor believing that the Company would wishto change,assuming the premiseof thepreceding sentence.The Christmas party, the foodand beverages,with whichapparently a majorityof the employeeswished todispense,or at leastthe shop stewardsso informed Ruther-ford, was a different proposition.Since alcoholic beverages were not served or tol-erated atthe party,the cost of food and coffee orsoft drinks was relativelymodest,probably no more than $4 per person.In Respondent'sExhibit No 2, where Kesleycomputed thecost of fringe benefits, he apparently used thefigure of 2,000 hours at$1.90 per hour average,-for 100 employeeswhichwas the approximate number ofemployees. If we take 100 employees times $4, the cost ofthe partyallowing forwives.Thebonus onthe otherhand,taking a figure of $76 as theaverageweekly wage (40 hourstimes $1.90),which is thefigure appearing on Re-spondent'sExhibit No. 2, wouldamountto $7,600 for100 employees.Rutherfordmade a "stab,"I believe,about the Christmasparty, ashe testified, and he believedthat theCompanymight agree to dispensewith the partyand allocate the savings,to the contract.He did -not press the matter.It is also to be notedthatin a letterof January 31,1961,infra,replyingto a unionletter inwhichit had been denied that the bonus had been discussed in the contractnegotiations, the Companyreferredto Tucker's statementon November 21 but madeno illusionto any referenceto the bonuson November 22.The finalmeeting between the parties wason November28 whenthey arrived atan agreement.As previouslyindicated,the subject of Christmasbonus was notraised ordiscussed at this meetingand the contract is silent thereon.During thecourse of the November21, 22, and 28negotiations and, beforeNovember 28,Jenkins, a foreman, was talkingwith Tucker.Tucker toldJenkins whatthe Unionwas askingfor in thecontractand saidto Jenkinsthat "the Company wouldgive thatbut they couldnot affordto give that along withthe so-called Christmas bonus andif they [theUnion]wanted a revised or improvedvacationsystemthat he would be-forcedto cutout this Christmasbonus. .. .Withoutany instructions on thematter Jenkins testified that thereafter he went to various employees and told themthat the Companywould not go along with the union demands and also continue theChristmasbonus.Jenkins testifiedthatmostof the menindicated that they pre-ferred to have the bonus.Wilkerson,a unionsteward at the time,testified that onNovember 21 or 22Jenkins spoketo him and three otheremployees.According toWilkerson,Jenkins said that management wanted toknow which they would rather-have, 3 weeks' vacationat 10 yearsor the bonus.The men saidthat theypreferredthe bonus.Cronos, aunion member, testifiedthat in NovemberJenkinstold himof the possibilityof the bonus being eliminated if vacations were granted as requestedby the Union.Cronossaidthat sucha result suited him.GeneralForeman Car-penter testifiedcredibly and withoutcontradictionthat,duringthe period of thenegotiationsbut while hewas discharging his foreman duties inthe plant,approxi-mately threenamed employees asked him whether, by getting the extra week's vaca-tion, thebonus would be eliminated.Carpentertold them that he did notthink thatthey wouldget both the extra week and the bonus.In the light of all the foregoing testimonywhich Icredit, I find,in addition to myconsideration of witnessesVernon Ayers and Creed Ayers, individually, both of whomwereunion members, basis for crediting their testimony that inNovemberthere wererumors going around the plant that if the new vacation scale requestedby the Unionwas put into effect,the bonus would be eliminated.Chief StewardLong testifiedthat during the negotiations there were rumors in the plantaboutthe Christmas bonus.but hedid nothing about the matter or refer to the rumorsat thebargaining sessions.. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD-At a union meeting, on November 30, the membership ratified the agreement thathad been reached on November 28. Based on a consideration of the testimony ofRutherford, Long, Vernon Ayers, Cronos, Creed Ayers, and Collins, all of whosetestimony was in substantial agreement on the point, I find that at the November 30meeting several union members asked Rutherford from the floor of the meetingwhether the bonus would be affected by the increased vacation provision of thecontract.Rutherford replied that it would not be affected since the Union had notnegotiated on the bonus and Rutherford did not believe that Tucker would want tomake all the wives mad at him by eliminating the bonus .4Thereafter, the Union apparently undertook to have the agreed-upon and ratifiedcontract put in final form for company and union signatureDuring this periodRutherford, who worked out of St. Louis, was not in Knoxville.On December 6, 1960, the Company prepared a letter addressed to each employeeand attached to the paychecks of December 9.A copy of the letter was not sent toRutherford or to the Union as such.The letter referred to the fact that "as youknow, the Company has just agreed to a new contract with your Union." It thenmentioned the wage increase, the change in the vacation provision, and shift differen-tials.With the wage increase and fringe benefits, the letter stated, the total cost tothe Company was $160 per employee annually. The letter continued:These continuously rising costs make it harder and harder for the Companyto take business and show a fair profit... .In view of these circumstances, the management of the Company has decidedto discontinue giving Christmas bonuses effective this year.This step is taken re-luctantly for it has become an institution with us; however, when our com-petitors are striving daily to cut their costs of doing business, we must dolikewise or go out of business.The evidence is clear that no individual employee or group or anyone having a uniontitle, such as the chief shop steward or the shop stewards, protested to the Companyabout the announcement of the bonus discontinuance. I am also satisfied and findthat the elected officers of Local 715, none of whom were employees of Respondent,and Rutherford were not aware of the foregoing letter.Rutherford came to Knoxville on December 20 with the contracts in final form.This was his first return since the contract ratification meeting on November 28.Hecame to the plant and saw Kesley. Since Rutherford had only a short layover inKnoxville before catching an outgoing plane he told Kesley that he was leaving thecontractswith him for checking.Kesley began looking over the contracts andRutherford said he wanted Chief Steward Long to be present if there was any ques-tion concerning contract provisions. It was raining at the time and Kesley said therewas no use bothering Long since Kesley's perusal would take but a few minutes.After 30 or less minutes of reading Kesley said everything was in order and he thenhad Tucker sign the contract.Kesley also signed for the Steel Supply Companysince he was secretary-treasurer of both corporations.Rutherford departed with acopy for himself, the Local Union, and union headquarters.On this trip he did notsee Long or the other stewards.I credit Rutherford in his testimony that he first learned of the discontinuance ofthe bonus on January 6, 1961, when he again came to Knoxville and Respondent'splant.On that occasion Long told Rutherford that the Company did not pay thebonus.He told Rutherford of the December 6 letter.Rutherford testified that hewas "flabbergasted."He then ascertained that the officers of Local 715 were unawareof the matter and that no copy of the letter had been sent by the Company, to theUnion, or to his home.In the course of his testimony, Chief Steward Long was asked about his receiptof the December 6 letter.Long said the letter struck him as peculiar but he didnot discuss it with anyone in the Company, or with the president of Local 715, orwith Rutherford (because he was out of town),, or with anybody else.AlthoughLong admitted that he had no reason to expect Rutherford to be in town at thatparticular time, he said he was looking for Rutherford, who, when passing through,usually gave him a call.Long said sometimes he saw Rutherford "quite often" butat other times 3 or 4 weeks would elapse.Rutherford testified that although hetraveled a good deal his people had been instructed to call his wife at his home and"she can tell them where I am within the 24 hours." 84 One of the witnesses was under the impression that it was Rutherford who did notwant to have the wives mad at him but I am satisfied from the testimony of the otherwitnesses, for instance, Cronos, that the reference was to Tucker.5In connection with Long's general approach on the subject, there is the testimony ofemployee Harris, a member of the Union, whose testimony I creditHarris stated that TUCKER STEEL CORP., AND STEEL SUPPLY CO.331On January 7, 1961, Rutherford wrote to the Company stating that the Unionwished to bargain "regarding the matter of Christmas bonus" and adding, "TheUnion regrets the unilateral action of the Company on the matter of the annualChristmas bonus since the employees and particularly their wives have expected thesubjectmatter each year as a part of their wages."Respondent,on January 10, replied in writing to the foregoing stating that "sincewe have in good faith arrived at a contract with your Union, we do not feel thatthe Christmas bonus subject should be reopened at this time."The letter referredto an opinion of counsel which was enclosed and concluded, "accordingly.wemust decline to bargain on that matter." Counsel's opinion, above referred to, wascontained in a letter to Tucker and stated that since the bonus was discussed duringnegotiations the Company was not required to bargain thereon at the time.The Union on January 25 replied to the foregoing letter and denied that the bonushad been discussed although admitting that the Christmas party had been injected atone session.The letter reiterated the request to bargain on the bonus.In a letter of January 31 to the Union, Tucker referred to the Union's denial thatthe bonus had been discussed in negotiations.The letter then stated:The first time vacations were brought up.I personally informed [the shopcommittee] that in considering vacations that they had to consider that TuckerSteel had always paid an extra week's work as a Christmas bonus and that wecould not competitively pay this . . . if we had to pay the same vacations asthey [our competitors] do under the contract.Not only was this brought up by the writer in negotiations, but our Mr. HerbJenkins on November 22, 1960, went around in the shop and asked most ofthe employees the question "Which would you rather have, a Christmas bonusas you have been receiving or improved vacations?"We have a signed state-ment by many of our shop employees to this effect.Because of the above, we do not feel that negotiations can be reopened onthis subject unless it is your desire to reopen negotiations on the total contractas outlined in the contract.The Union filed its charge of unfair labor practices on February 23, 1961.3.ConclusionsThe Christmas bonus, paid by Respondent without interruption from 1947 to1960, was a form of "wages" and monetary compensation and was also a "conditionof employment" as those terms are encompassed by the Act.As such, the bonuswas a proper subject of collective bargaining.6The true nature of the bonus asa form of monetary compensation for services rendered is confirmed by the state-ments of Respondent's president on November 21 when he reminded the unionrepresentatives that the Company was already paying an extra week's pay in the formof a bonus and could not continue to do so from a competitive standpoint if itgranted the Union its increased vacation demands.?Although the bonus was a bargainable matter neither the Company nor the Unionbargained thereon in the past.The subject over the years was neither raised nordiscussed by the parties and was not referred to in the contract.Respondent re-garded the bonus as a management prerogative and-as an act of benevolence towardits employees.Since a bonus of I week's salary was paid to all employees annuallysince 1956, and prior thereto variable but nonetheless substantial amounts had beenpaid without interruption, the employees raised no question regarding the Company'sdispensation.Such discretionary adjustments regarding the bonus as were made byafter the contract was ratified he was speaking to Long about a petition Harris was work-ing on relating to the bonusLong told Harris on that occasion that the bonus is a"Christmas gift and when a man is ready to quit I didn't see no reason why he couldn'tquit it "SangerManufacturing Company,24 NLRB 444, 470, enfd 119 F. 2d 131 (C.A 7) ;Tower Hosiery Mills, Inc,81 NLRB 658, 659, enfd. 180 F. 2d 701 (CA. 4) ;Niles-Bement-Pond Company,97 NLRB 165, enfd. 194 F. 2d 713(CA 2) , Century CementManufacturing Company, Inc,100 NLRB 1323 ;Peyton Packing Company, Ioac,129NLRB 1275c "That the bonus constituted an Integial part of Respondent's wage structure wasunderscored by the sharp reduction in the 1950 bonus owing to the increased cost of thenewly negotiated retirement plan.Clearly, in the Respondent's calculation, the retire-ment plan supplanted, in part, the bonus as a wage enhancement "Nales-Bement-PondCompany, supra,pages 166-167 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company in cases of an ill employee or otherwise were apparently of a fair andreasonable nature and evoked no dissatisfaction. Insofar as the individual employeeswere concerned they appear to have regarded the bonus as a matter of financialvalue that was given to them as employees by their employer .8The evidence indi-cates that at least aslong asthe Company paid the bonus to the employees every year'the Union made no attempt to bargain thereon or to do anything else but to allowRespondent to pay the bonus.This was true until January 7, 1961, when the Unionfor the first time sought to bargain regarding the bonus.As a general proposition, where a subject is a bargainable item, such as thg instantbonus, it may not be dealt with unilaterally by the employer (or the Union).9 Itis alsotrue that a party to a contract may waive its rights to bargain about bargainablesubjects.19But a waiver is not to be readily inferred and it should be established byproof that the subject matter was consciously explored and that a party has "clearlyand unmistakably waived its interest in the matter" and has "consciously yielded"its rights."In connection with the foregoing propositions the General Counsel and theRespondent advance two basic contentions,inter alia.The General Counsel arguesthat the Union had not waived its right to bargain concerning the bonus and there-fore both the unilateral discontinuance of the bonus and the subsequent refusal tobargain about the bonus constitute conduct proscribed by Section 8(a)(5) of theAct.Respondent, on the other hand, urges that the Union waived its right to bargainabout the bonus and therefore Respondent could legally discontinue the bonus andcould refuse to bargain thereon when requested to do so in January 1961.I am unable to agree completely with either party and I do not believe that eitherthe facts in this case or the law confront me with the sole alternative of an "either-or"position, i.e., either there has been a waiver by the Union which immunizes bothRespondent's unilateral discontinuance of the bonus and its subsequent refusal tobargain on the bonus, or there has been no waiver of the right to bargain on thebonus and therefore both the termination of the bonus and the refusal to bargainthereon upon request are illegal acts.The foregoing "either-or" position is the onemost commonly to be found in the cases but this is attributable in the main to theparticular factual situation and not to any compulsion in the law or in logic.It is my opinion and I find that the Respondent by its unilateral discontinuance ofthe bonus did not act illegally or in derogation of the obligations of Section 8(a) (5)of the Act. I reach this conclusion by reason of the fact that for 12 years theUnion allowed the Respondent to deal with the bonus unilaterally; there was noattempt to bargain about the bonus prior to its discontinuance or to subject it to anyform of joint control; Respondent consistently treated and characterized the bonus asa gift and did so without opposition; on November 21, 1960, at the inception ofbargaining, Respondent referred to the bonus and indicated the possibility of uni-lateral bonus termination if the Union obtained its increased vacation demands; at notime during the bargaining did the Union raise or seek to discuss the bonus; the com-panyletter of December 6, 1961, announcing that the Company had determined todiscontinue the bonus evoked neither protest nor discussion from the employees andthe Union.,8Whetheror not individual employees regard a particular matter as a subject ofcollective bargaining under the Act is of course not determinativeMany an averageemployee,ifasked about a company financed retirement program or paid vacations,would probably characterize such matters as gifts or benefits granted by the employerThe degree of sophistication of employees in a plant,organized or otherwise, varies andsome, if asked,would not know whether or not data on merit increases was a hargainablematter or something peculiarly within the employer's discretionIn many instances em-ployees would describe their group leader as a "boss"or supervisor whereas on the par-ticular facts it might well be that such group leader was not a supervisor within themeaning of the Act. But whether or not particular matters are wage enhancements orconditions of employment or subjects for collective bargaining or whether a man is asupervisor is not determined by the opinions of individual employees9TideWater Associated Oil Company,85 NLRB 1096,1097,Beacon Piece Dyeing andFinishing Co, Inc.,121 NLRB 953,956;The Press Company, Incorporated,121 NLRB976, 977-978;Inland Steel Company,77NLRB 1, enfd170 F 2d 247 (CA 7)10N.L R B. v Na8h-Finch Company,211 F 2d 622(CA8) ; Speidel Corporation,120NLRB 733;Intermountain Equipment Company v. NLRB,239 F.2d 480 (C A 9) .cf.General Electric Company,127 NLRB 346, 348;Larkin Coils,Incorporated,127NLRB 1606.UTide WaterAssociated OilCompany,Supra;Beacon Piece Dyeing and Finishing Co,Inc., supra;The Press Company, Incorporated,supra. TUCKER STEEL CORP., AND STEEL SUPPLY CO.333The aforementioned letter, as we have seen, was sent to each individual em-ployee, including the highest ranking union representatives in Respondent's plant, thectet shop steward,andthe shop stewards.Although the letter was sent to thestewards as employees like all the others, it .was nevertheless sent and received.Prescmdmg at tins time from the question of whether receipt of the letter by thechiet shop steward and stewards constituted notice of the letter attributable to theUnion, I am convinced that the Company must have expected that the contents ofthe letter would come to the Union's attention soon after the letter was mailed andprior to the execution of the contract. I base the last-mentioned conclusion on thefact that in a plant where the Union had been the 'bargaining agent for 12 years, theindividual employees, members of the Union, inclucing the stewards, had all re-ceived the December 6 letter.Under such circumstances, I am unable to concludethat the Company believed that the Union, or more specifically Rutherford, wouldremain ignorant of the letter.Rather, it is my opinion that the Companybelievedand had reason to believethat at least by December 20, 1960, when the contractwas executed, Rutherford was aware of the Company's action in announcing ter-mination of the bonus and had raised no question thereon. There is no inconsistencybetween the foregoing conclusion and my prior finding that,in fact,Rutherforddid not become aware of the December 6 letter until January 6, 1961.Nor is theconclusion as to what the Company must have reasonably believed at the time itterminated the bonus in the latter part of December 1960, in consistent with the factthat a copy of the December 6 letter had not been sent to the Union or to Ruther-ford as such.The simple but accurate explanation for the latter omission was thatthe Company consistently viewed the bonus as a management prerogative and not abargainable matter.The Company had reason to believe that the Union acquiescedin this position.The basis for such belief, as previously stated, was a 12-year historyof unilateral control, plus the statement of Tucker on November 21, the silence ofthe Union, and the execution of the contract on December 20 without protest regard-ing the December 6 announcement.12Without basing the foregoing result on a narrow technical doctrine unsuited toadministrative labor law, the facts, however, fall within an area of equitable estoppel.The course of conduct of the parties was such that the ingredient of an equitableestoppel was present, in that the Respondent reasonably relied upon the Union'sconduct in relation to the bonus as confirmatory of Respondent's belief that it coulddeal unilaterally with the bonus.Such an estoppel may of course result even thoughthe party estopped, the Union, did not intend to lose or to forgo its existing rights ordid not consciously agree that the Respondent could unilaterally terminate the bonus.The last-mentioned sentence in the preceding paragraph now takes us into the otherfacet of the case, the question whether the Respondent's refusal to bargain uponrequest in January 1961, after the discontinuance of the bonus, was legally justified.In my opinion, it was not and, I find, that Respondent thereby violated Section8 (a) (1) and(5) of the Act.The essential ingredient of Respondent's legal unilateral termination of the bonusinDecember 1960, was its reasonable reliance upon a course of conduct by theUnion which equitably estopped the latter regardless of the latter's intent.Theforegoing ingredient is not enough to justify the subsequent refusal to bargain.The necessary element for defense of the January refusal to bargain is convincingevidence that the parties bargained about the subject of bonus and that the Unionconsciously yielded its rights thereon-13The appearance of things, as distinguishedfrom their actuality, and Respondent's good-faith belief, are insufficient.Respond-ent, in my view of the evidence, believed that the bonus was a management preroga-tive and not bargainable; it believed that the Union acquiesced in Respondent's posi-tion by its past conduct, by its conduct at the negotiations where Respondent referredto its position on the bonus, by the Union's apparent acquiescence in the December 6announcement of bonus discontinuance, and by the execution of the contract onDecember 20 in the face of the December 6 announcement. Respondent, therefore,in refusingto bargain in January 1961, took the position in effect that the Union hadwaived its right to bargain on the bonus.The difference between my view of the discontinuance of the bonus by Respondentand its refusal to bargain concerning the bonus in its letter of January 10, 1961, isr'a One of the factors previously described was the fact that at no time prior to theactual discontinuance of the bonus did the Union seek to bargain on the bonus.Thisfactor if viewed in isolation would not normally excuse an employer's unilateral actionon a matter of wages or conditions of employment but the important consideration isthat neither this factor nor the others are to be viewed except in the context of thisparticular bargaining relationship.Is See cases cited in footnote 10,supra. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDconveniently expressed by the difference between equitable estoppel and waiver.Although the foregoing terms are sometimes used interchangeably, the facts in theinstant casefall into two distinct categories and I use the words estoppel andwaiver as distinct from each other.Waiver is the intentional or voluntary relinquish-ment of a known right. The essentialelement is anactual intent to abandon orsurrender whereas in estoppel such intentis immaterial.14Inspeaking of the re-quirement that to be foreclosed from bargaining on a bargainable subject a unionmust have consciously explored the issue and must have consciously yielded itsinterest, the Board and the courts are speaking of waiver whether they use that termor some other.The reasons why I conclude that the Union did not waive its right to bargain onthe bonus are as follows: Without interruption over a substantial period of years theunion members had received a cash bonus from their employer. The payment wasobviously a thing of value and an enhancement of the employees' wage income.Although the employer exercised full control over the bonus, the bonus was alwayspaid and in a substantial amount.Minor fluctuations in the years prior to 1956 neverimpaired the essential nature of the bonus and at no time in the past had the employerever discontinued the bonus for a particular year.From 1956 to 1960, the bonus wasa fixed sum of 1 week's pay. The employees and the Union were content with thisstate of affairs and undoubtedly reckoned upon the bonus as one of the financialbenefits of working for Respondent.The evidence shows that Rutherford, whenfaced with complaints, in the course of bargaining, by Respondent's competitors thatRespondent's contract had lower rates or less fringe benefits than their own con-tracts, referred to the fact that Respondent paid a Christmas bonus.Moreover, overthe years, while receiving the bonus, the Union continued to improve the provisionsof its contract with Respondent.The evidence shows that the contract provisionsof the most recent contract gave the employees more benefits than its predecessor.It is a fair inference that the 1959 contract in turn was an improvement, from thestandpoint of the employees and the Union, over the 1949 and other contracts.In view of the foregoing salutary state of affairs, the Union, during the 1960negotiations,as inthe past, said not a word about the bonus, which, as theRespondent said on December 6, had "become an institution with us." I have nodoubt that it was the Union's intent and expectancy in 1960 that it would again im-prove the terms of the contract and that the bonus, by now regarded as institutional-ized, at least in the Union's eyes, would continue as in the past.Tucker's remarkson November 21, that if the Company went "along with the increased vacationschedule [proposed by the Union] we are going to cut out the Christmas bonus"should have and probably did give the Union some pause.However, as I view theevidence, the Union did not regard Tucker's remarks as a fixed bargaining positionor as an"either-or" alternative.This for several reasons.Tucker was not theprincipal negotiator for the Company and he was present for a relatively shortperiod at onlyone session.Tucker, on the same occasion, had also stated that hewas opposed to all fringe benefits, a statement that was clearly not applied or car-ried out in the subsequent bargaining.At no other time in the course of bargain-ing did Kesley, the principal negotiator, ever reiterate the statement on the bonus orrefer to the subject.This position was not stated at the third session when theparties hammered out agreement on the vacation clauseFrom the Union's stand-point and perhaps from the Company's as well, it might be reasonable to expectKesley to say, in effect, at that stage or some stage when the parties had reached themeat of the bargaining coconut, "if you want these vacation improvements, you willnot get the bonus" or "you know that by granting these improvements in vacationswe cannotcontinueto pay the bonus,"Additionally, as Rutherford testified and asthe evidence shows, the Union did not obtain the vacation clause that it had originallyproposed.True, the Union obtained most of what it had asked but not all, and itbelieved, in view of the other circumstances aforedescribed, that whatever definitive-ness might be attached to Tucker's remarks became inapplicablesincethe Companyhad not literally gone along "with the increased vacation schedule" -proposedIt is important, I believe, at this point, before continuing with our consideration ofthe negotiations, to stress that on this aspect of the case, the question of waiver,we are not concerned primarily with the wisdom of the Union or with what theCompanyon itspart may have reasonably believed.This latter aspect we have pre-viously considered.What commandsour attentionat this juncture is whether theUnion consciously bargained away the bonus and consciously yielded its rights tobargain thereon.Of course, if the Union's positionand conduct was so unreasonableor so illogical that it compelled the conclusion, that it must be held to have con-14 Black's Law Dictionary,4th ed. TUCKER STEEL CORP., AND STEEL SUPPLY CO.335sciously yielded its rights, there is a different result.But, so far, in my opinion, therehas been no bargaining on the bonus and no conscious yielding of rights thereon.Continuing with the analysis of the evidence regarding the waiver aspect, I findno waiver by the Union by reason of the fact that rumors among the employees wereprevalent in the plant and known to the Chief Shop Steward Long, who was presentduring thenegotiations.'Nor do I find that the activityand statementsof ForemanJenkins which were not shown to be known by the Union contribute to establishing awaiver.Notwithstanding the fact that Long was present during the negotiations, it isclear to me from the entire evidence in the case and from my observation ofRutherford and the stewards as witnesses that it was the former who was the ne-gotiator for the Union.Rutherford was the professional.Long, an hourly ratedmachine operator in the plant, and the others may have supplied technical infor-mation on various jobs and conditions but I am unable to conclude that he was"carrying the ball" in any manner approaching the role of Rutherford.Long didnot tell Rutherford about the rumors and the latter was not aware of them. Inspeaking of waiver and conscious yielding of rights and intentional relinquishmentwe do not reach such matters through constructive notice as distinguished fromactual notice.Intentional relinquishment results from actual knowledge of thefactor that is relinquished or waived.But even if Rutherford had been aware ofrumors, I believe that Rutherford's basic position was the same as heretofore de-scribed.General rumors would certainly carry less weight than Tucker's statementand this had been evaluated by the Union in the context of the actual negotiationsand the factors previously mentioned.Confirmation of this view is to be found inRutherford's reply to inquiries at the contract ratification meeting of the Union onNovember 30.Rutherford said that the bonus would not be affected by the in-creased vacation provisions of the contract and that the Union had not negotiatedon the bonus. I do not believe that the Union was deliberately lying to its own mem-bers at this meeting only 2 days after the final contract negotiation session.Thereisno reasonable motivation for falsehood under such circumstances.A frankstatement was in order and I believe it was given.Rutherford also stated that hedid not think that Tucker would wish to incur the displeasure of the wives by dis-continuing the bonus.This last statement indicates an additional reason why theUnion did not consider the bonus to be in jeopardy. It is unlikely that it wouldhave been made if the parties had consciously bargained away the bonus in thecourse of their negotiations on the contract.The December 6 letter of Respondent announcing discontinuance of the bonus saidnothing about the parties having negotiated on the subject of bonus or that the Unionchose to trade off the bonus for increased vacations. In substance, the letter refersto the increase in operating costs and pressing competition and states: "In view ofthese circumstances,the management of the Company has decided to discontinuegiving Christmas bonuses effective this year." I am quite unable to discern anyindication in the foregoing that the Union had waived or consciously yielded itsrights repecting the bonus or that the bonus decision was other than an assertion ofmanagement prerogative, albeit based in material part, as I have previously pointedout, on what managementbelievedwas the Union's acquiescence in management'sposition.As we have seen the December 6 letter did not come to Rutherford's attentionuntil January 6, 1961, and he thereupon promptly requested Respondent to bargainon the Christmas bonus and characterized the Company's action as "unilateral."This again, in my opinion, affords no support to the view that the Union, at that timeor prior thereto, had in fact consciously yielded its bargaining rights on the bonus.The inaction of Chief Steward Long and the others between their receipt of theDecember 6 letter and the execution of the contract on December 30, does not alterthe foregoing conclusion.Long and the other employees at the time probably didregard the bonus as something given by the Company which by the same token couldbe taken away.The company letter as we have seen, simply stated that the Com-pany had decided to terminate the bonus.There was no assertion that the Unionhad bargained away the bonus and thus from Long's standpoint and the others'there appeared to be nothing to 'challenge or to do.My appraisal of Long wasthat he was a fairly average employee.His principal duty was to handle complaintsin the form of grievances and to give his fellow employees information about theUnion.He did not impress me as a sophiscated union representative schooled in theniceties of labor la*.The average employee and probably others, if asked whethera Christmas bonus was wages or a condition of employment within the meaning ofthe National Labor Relations Act, would probably say "No." The response mightwell be the same, as I have previously explained regarding an employer-financed 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDpension and retirement plan. Inshort,on this issue of union waiver in fact as dis-tinguishedfromappearances or what managementmay have believed at the time,the silence and inactionof Long andhis fellows has little or no material significance.At most,the receiptof the December 6 letter by Long and the otheremployees andtheir inaction would mean that the Unionand Rutherford had constructivenotice ofthe bonus discontinuance and had waivedtheir rightsby executing the contract inthe faceof the announced bonus discontinuance.As previouslystated,a waiver aswe use thetermregardingstatutorily protected rights under the Actis an intentionalor conscious relinquishment and it does not resultfrom thesituationaforedescribedwhen the Union hadno actual knowledgeof the Company's letterwhen it executedthe contract.The factsin the instant case convinceme that the parties did notbargainabout theChristmasbonus.Theynever cameto grips with the issue.Respondent did notconsider the bonus to be abargainable subject and neveroffered to bargain thereon.Also, in the courseof bargainingthe Respondentnever assertedthat the bonus wasa managementprerogativeand not a bargainablesubject and the Union never agreedwithsuch a proposition.Respondent's sole referenceto the bonusat the bargainingsessionswas not that thebonus was a nonbargainablesubject but that from thecompetitivestandpointitcould not afford to pay both the bonus and the vacationscheduleproposed by the Union.The Union never attemptedto bargain on thebonusprior to January 7, 1961, but had notin fact consciouslyyielded its right to doso.By its refusal to bargain concerning the bonuson January 10, 1961, I have there-fore found a refusalto bargain within the meaningof the Act.In connectionwiththe foregoing conclusion, the Respondent's letterto the Unionon January31, 1961,merits consideration.15The General Counsel doesnot discussthisletter in hisbrief nor did he referto it in oral argument.The complaintallegesa refusalto bargain on January 10, 1961, "and at all timesthereafter."At theconclusionof its brief,Respondent makes referenceto paragraph 26 of the contract.16Respondent assertsthat section 26 of thecontract"providesa channel bywhich anyamendmentduring the term ofthe'agreement can be handled...This contractobligation and method of procedure was completelyignored by the Union. In itsletter of January 31, 1961 (General Counsel's Exhibit No. 8), the Company offeredto proceed in accordance with the contract.It is still willingto so act."The precisemeaning ofthe last paragraph of the January 31 letter,supra,isnotentirely clear.It appearsto saythat negotiationson thebonus will entail,accordingto the contract,reopeningthe entirecontract.I am not surethat this is what thecontractprovidessince section 26 statesthata requestfor anagreement amending thecontract "shall in noway affector result in a termination or expiration of this agree-ment or preventor obstructany continuation or renewalthereof."Withoutattempt-ing to imposemy own view of thecontract upon thepartiesin the foregoingrespect,Icannot concludethat the January31 letterconstituted an unqualified offer tobargain as requiredby theAct in the circumstancesof this particularcase.It is astatement of positionthat isnot entirely clear to me and I cannotsay how the Unionunderstooditor shouldhave understoodit.There isno testimonyon this aspect.The statementsin Respondent'sbrief, which I havecitedabove, cannot substituteforwhat it actuallysaidon January 31, 1961.However, as I read the brief,Respondent's positionis that the Union has a right to seek to bargain on the bonussolely pursuant tothe amendmentprocedureof the contract.Apparently, this is'SThe letter,as we have seen, disagreed with the Union's assertion that the bonus hadnot been discussed and made reference to Tucker's remarks on November 21, and toJenkins' questioning of employees regarding the bonus on November 22The final para-graph stated:"Because of the above,we do not feel that negotiations can be reopenedon this subject[the bonus]unless it is your desire to reopen negotiations on the totalcontract as outlined in the contract "16 "SEC. 26. This agreement may be amended at any time by an agreement in writ-ing. . . . The party desiring such an amendment shall submit a proposal thereof in writ-ing to the other party,which shall be entitled'Request for Interim Agreement'and specifythat it is given under this section 26, and upon receipt thereof the other party shallpromptly consider such proposal and, if requested to do so,discuss it with the other partyproposing the amendment.The giving of such written Request for Interim Agreementshall in no way affect or result in a termination or expiration of this agreement or pre-vent or obstruct any continuation or renewal thereof. It is expressly understood that ifany disagreement should arise between the parties as to any 'Request for InterimAgreement'submitted by either party under this section 26, such disagreement shall notbe reviewable under the grievance procedure...nor arbitrable under the arbitrationprovisions . . . aTUCKER STEEL CORP., AND STEEL SUPPLY CO.337the basic proposition intended by the January 31 letter although the letter alsoproffers some additional elaboration.I am unable to agree that the Union's right to bargain about the bonus is de-pendent upon the contract. It is my opinion that the Union's right to bargainherein on the subject of bonus is a statutory right and derives from the Act andisnot dependent upon the terms of the contract.17What is required is that theRespondent bargain with the Union in good faith regarding the bonus, nothingless and nothing more.The details of the bargaining are for the parties to determinein the course of bargaining.Whether they bargain on the bonus as an isolatedsubject or as a subject related to other matters, or, whatever their positions, isnot for me to determine herein.18In view of the distinction that I have drawn in this report, between (1) thelegality of Respondent's discontinuance of the bonus prior to any request by theUnion to bargain on the subject of bonus and in a context of 12 years' history,including the events of November and December 1960, that reasonably led theRespondent to believe that the Union acquiesced in Respondent's view that it coulddeal with the bonus as it wished; and (2) the ,illegality of Respondent's refusal,upon request, to bargain subsequently on the bonus because, in my opinion, therehad been no conscious waiver of the right to bargain, an examination of thefacts in some of the leading cases is in order with reference to the foregoingdistinctions.InNiles-Bement-Pond Company, supra,the Company paid a Christmas bonusformany years, apparently with unilateral control.On December 11, 1950, thecompany announced a change in the prospective bonus.The union requested thatthe company bargain on the bonus plan and the parties met thereon on December 21.The company took the position that the bonus was not a bargainable subject.Such was the issue in the case and there was no basis for estoppel or waiver sincethe union had timely sought to bargain before the company took definitive action.InBeacon Pierce Dyeing and Finishing Co., Inc., supra,during the most recentnegotiations the union had proposed a contract clause regarding workloads but thecompany refused to discuss the subject. It was held that there was no waiver andtherewas clearly no estoppel situation since the company unilaterally changedworkload assignmentsafterthe negotiations, aforedescribed, on the very subject.The Press Company, supra,involved unilateral company discontinuance of com-missions after the union in prior and current contract negotiations had challengedrepeatedly the company's management prerogative position on commissions.Speidel Corp., supra,involved a "waiver situation" as I have used the term herein.There, in the most recent contract negotiations the company had rejected a unionproposal for a maintenance of standards contract provision and did so for thestated reason of avoiding a contractual obligation on bonuses.This constitutedin effect a reiterr tion of a prior management prerogative position and the union byits complete silence acquiesced therein. In the instant case, issue was never joinedon the bonus and the one reference to ,the subject by Respondent was not in termsof management prerogative ,but solely on the ground of economics and competition.N.L.R.B. v. Nash Finch, supra,is substantially to the same effect since there the unionproposed during negotiations a specific provision to maintain standards and thenagreed to a company counterproposal. InInland Steel Company, supra, thecom-pany had maintained a pension and retirement program since 1936, prior to theadvent of the union in 1941. In December 1945 and February 1946, the companyannounced to the employees its unilateral determination to apply a separation-17Cf footnote 29, p 15,Inland Steel Company, supra,wherein the Board stated:"Even if we were to assume that, as the respondent contends, the contract gave respond-ent the privilege of dealing unilaterally with any aspect of its pension and retirementprogram during the term thereof, we are nevertheless convinced and find that the re-spondent's admitted rejection of the principle of collective bargaining as to pensions ongrounds other than the contract is violative of the Act, in that it foreclosed bargainingfor any agreement with respect to its pension policy, irrespective of the time at whichsuch agreement might become effective "1BCf.Tower Hosiery Mills, Inc., supra, p.659:Although the Respondent was under an obligation to bargain with the Union o-l tilesubject of bonus, we do not agree . . . that the Respondent has failed to meet thisobligation. . . . Rather, the Respondent has refused only to enter into a bindingobligation to pay a Christmas bonus in a specified amount, when its practices hadbeen to determine at the end of each year whether or not its earnings justified thepayment of a bonusThe refusal to enter into such an obligation does not constitutea violation of its duty to bargain with the Union within the meaning of the Act630849-62-vol. 134-23 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDbecause-of-age policy on an automatic rather than on a case-by-case basis.Theunion protested and the parties met.Respondent refused to discuss the matter anditsposition was that the subject was not a bargainable one and that the unionhad previously waived its rights, at least for the duration of the contract.TheBoard found no waiver on the union's part.Inter alia,the Board observed thatthere was at most a very qualified acquiescence to an existing and different type ofseparation policy than that later announced by the company.But the factualsituation of the instant case was not presented since as soon as the Companyhad announced its unilateral decision as to what it was going to do regarding sep-arations the Union protested and there was no doubt as to the Union's position.In the instant case, the acquiescence of the Union, as the Respondent reasonablybelieved, was much more apparent than inInland,including the December 6 un-protested and apparently acquiesced in announcement of bonus termination andthe execution of the contract in the face thereof without protest. I shall not repeatat this point my reasoning as to why, although the foregoing created an equitableestoppel regarding the Respondent's action in terminating the bonus, it did notconstitute a waiver of the subsequently asserted right and demand to bargain aboutthe bonus termination.TheJacobs Manufacturing Companycase,supra,was concerned with a refusalto bargain on pensions, insurance, and other matters at the time of a wage reopenerin the course of the existing contract.Apparently there was no pension plan inAffect and there was nothing in the contract on the subject.The Board, citing theTide Watercase,supra,held that the employer was obligated to bargain on pensions.However, the majority of the Board reached a different result regarding insurance.Itwas held that this subject had been consciously explored in prior negotiationswhen the union had requested a change in the preceding insurance program so thatthe company would assume the entire cost thereof.This was the same proposalthat the union subsequently made on the reopener and this was the proposal rejectedby the company in the prior negotiations.The facts inJacobstherefore in no waypresented the situation in the instant case as to either of the two conclusionsthat I have reached.Tower Hosiery Mills, Inc., supra,was a case where the Board, while statingthat the employer was obligated to bargain on its bonus program, found that theparties had bargained fully on the subject including prior proposals of the unionfor a bonus provision in the contract, and therefore, there was no violation of theAct on this aspect.The balance of the case was epitomized by the Board as asituationwhere "the entire course of conduct followed by Respondent . . . evi-dences a lack of good faith and a determination not to conclude an agreementwith the Union."The case is therefore not the instant case.The facts inProctor Manufacturing Corporation,131 NLRB 1166, were such thatthe Board found no waiver on the part of the union.The rationale is in accordwith my conclusion regarding waiver in the instantcase.Therewas no situation inthat case comparable to the long and significant context of events in the instant casewhereon I based my conclusion that the Respondent had not unlawfully discontinuedthe bonus.Moreover, the union inProctorprotested the unilateral changes whenthey were announced and requested bargaining thereon and the hiatus of apparentacquiescence present in the instant case from December 6, when the Company madeits announcement,to the actual nonpayment of the Christmas bonus, was not present.The cases ofHekman Furniture Company,101NLRB 631, 632, 641;CaliforniaPortland Cement Company,101 NLRB 1426, 1439-1440;Westinghouse Air BrakeCompany,119 NLRB 1118, 1128;Tide Water Associated Oil Company,85 NLRB1096, 1097-1099, 1121-1122;Larkin Coils, Incorporated, supra; The Borden Com-pany,110 NLRB 802, 804-805;IntermountainEquipment Co. v N.L.R.B., supra;General Electric Co., supra,are not in conflict, in my opinion, with the instant con-clusions regarding waiver nor do they present comparable situations with respectto the matterinvolving the instant bonus termination.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of the Respondent described in section I, above, have a close,intimate and substantial relation to'trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flowof commerce.V. THE REMEDYIthaving been found that Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and(5) of the Act,itwill be recommended that it TUCKER STEEL CORP., AND STEEL SUPPLY CO.339cease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Since under the particular facts of this case I have not found the discontinuanceof the bonus in December 1960 to have been illegal, I do not prescribe as a part ofthe remedy the retroactive restoration of the bonus.The bonus is a subject forbargaining and I shall recommend that the Respondent, upon request, bargain withthe Union as the exclusive representative of the employees in the appropriate unitwith respect to the bonus.Although the Union did request bargaining on the bonusin January 1961 it is my opinion that under the circumstances it is appropriate thatthe Union renew its request in order to initiate bargaining.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaningof the Act.2.The Union is a labor organization within the meaning of the Act.3.All production and maintenance employees of Respondent including truck-drivers and yardmen, but excluding all guards, professional employees, officers, andsupervisors with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively to recommend such change, con-stitute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(a) of the Act.4.At all times since October 4, 1948, and at all times thereafter, the Union hasbeen the exclusive representative of all employees in suchunitfor the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to bargain collectively with the Union as the exclusive representa-tive of its employeesin anappropriate unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) and (5) ofthe Act.6.By unilaterally discontinuing payment of the Christmas bonus in December1960, Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act.7.The aforesaid unfair labor practices affect commerce within themeaning'ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywith Shopmen's Local UnionNo. 715, of the International Association of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, as the exclusive representative of all our employeesin the appropriate unit with respect to the Christmas bonus.WE WILL, upon request, bargain collectively with Shopmen's Local Union No.715, aforesaid, as the exclusive representative of all employees in the followingbargaining unit, with respect to the Christmas bonus, and, if an understandingis reached, embody such understanding in a signed agreement.The bargainingunit is:All our production and maintenance employeesincludingtruckdrivers andyardmen, but excluding all guards, professional employees, officers, andsupervisoryteniployees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectively recom-mend suchchange.TUCKER STEEL CORPORATION, AND STEEL SUPPLY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not bealtered, defaced, or covered by any othermaterial.